IN THE SUPREME COURT OF MISSISSIPPI

                               NO. 2001-CA-01878-SCT

JOEL PRICE TOLLISON

v.

SHANNON MICHELLE LEWIS TOLLISON

DATE OF JUDGMENT:                         10/31/2001
TRIAL JUDGE:                              HON. GLENN ALDERSON
COURT FROM WHICH APPEALED:                LAFAYETTE COUNTY CHANCERY
                                          COURT
ATTORNEY FOR APPELLANT:                   JAK McGEE SMITH
ATTORNEY FOR APPELLEE:                    CHRISTI R. McCOY
NATURE OF THE CASE:                       CIVIL - CUSTODY
DISPOSITION:                              REVERSED AND REMANDED - 03/06/2003
MOTION FOR REHEARING FILED:
MANDATE ISSUED:


      BEFORE SMITH, P.J., WALLER AND COBB, JJ.

      SMITH, PRESIDING JUSTICE, FOR THE COURT:

¶1.   Joel Price Tollison appeals to this Court from an adverse ruling in the Lafayette

County Chancery Court raising the sole issue of whether a chancery court which had

jurisdiction over a divorce and custody proceeding and entered its final decree, retains

jurisdiction over a subsequent proceeding for contempt and termination of parental rights.

We hold that it does and therefore reverse the chancellor and remand for a transfer to the

Chancery Court of Prentiss County for further proceedings consistent with this opinion.
                                          FACTS

¶2.    Joel and Shannon Tollison were married in 1994. In July 1997, they separated while

living in Prentiss County. They had one child, Brooke Michelle Tollison. In July 1997,

Brooke and Shannon moved to Lafayette County after the parties separated. Joel continued

to live in Prentiss County.   The parties were divorced by order of the Prentiss County

Chancery Court on June 16, 1998. Shannon was given custody of Brooke. Joel was granted

visitation rights.

¶3.    On April 25, 2001, Shannon filed a Complaint for Citation of Contempt and

Termination of Parental Rights in the Chancery Court of Lafayette County. Joel was served

with process in Prentiss County. On October 22, 2001, Joel filed a Motion to Dismiss stating

that the Lafayette County Chancery Court did not have jurisdiction. Joel contends that since

the Prentiss County Chancery Court granted the divorce, that court has continuing

jurisdiction over the parties and the minor child.

¶4.    On October 30, 2001, the Lafayette County Chancery Court heard oral argument from

Joel’s counsel on the motion to dismiss. Joel’s motion to dismiss was denied. He reserved

his right to appeal the question of jurisdiction. The case was tried and final judgment

entered. Joel now appeals.

¶5.    Shannon contends that jurisdiction is proper in the Lafayette County Chancery Court

since she and Brooke have been residents of that county for three years. She intends to

remain in Lafayette County. She argues that Brooke has no connection with Prentiss County

other than having lived there as a small child. She relies on Miss. Code Ann. § 93-15-105

(Supp. 2002). She argues that Miss. Code Ann. § 93-15-105 allows three choices as to

                                              2
where a termination of parental rights may be heard. Shannon contends that the statute

allows a complaint for termination of parental rights to be filed in the county where the child

resides, which in this case is Lafayette County.

¶6.    Joel argues that Lafayette County would be the correct place to file such an action for

termination of parental rights only if there had never been a proceeding in Prentiss County.

He states that since the Prentiss County Chancery Court had original jurisdiction in the

divorce and decided custody and visitation, that Prentiss County has jurisdiction. He recites

the words of the chancellor who stated, while overruling his objection that, “this may be a

proper case for the Mississippi Supreme Court to adjudicate whether or not once a ruling has

been made on the custody of the child as to whether or not the child is locked into that

county or the venue for any proceedings, including termination of parental rights.”

                                       DISCUSSION

¶7.    In filing her complaint, Shannon relied on Miss Code Ann. § 93-15-105 (1) which

states that “any person may file for termination of parental rights in the chancery court...of

the county in which the defendant or the child resides.” Since the child had been residing

in Lafayette County for several years, Shannon reasoned that Lafayette County would have

jurisdiction over these matters.   This would be correct if there had not been a previous

custody proceeding in Prentiss County with that court having entered its final decree. The

Chancery Court of Prentiss County had original jurisdiction in the divorce and decided issues

pertaining to custody and visitation in 1998. It thus appears that the Prentiss County

Chancery Court has continuing jurisdiction over the matters of contempt and termination of

parental rights regarding the child, Brooke Michelle Tollison.

                                              3
¶8.    An action for contempt must be brought in the same court which rendered the original

decree and is to be litigated as a matter ancillary to the original action. That court has

continuing jurisdiction over the subject matter and the venue even though the petitioner has

moved to a different county within the same state. See Dennis v. Dennis, 824 So. 2d 604,

610 (Miss. 2002); Powell v. Powell, 644 So. 2d 269, 280 (Miss. 1994) (Smith, J., dissenting);

Miller v. Miller, 512 So. 2d 1286, 1288 (Miss. 1987); Covington v. Covington, 459 So. 2d
780, 782 (Miss. 1984); Campbell v. Campbell, 357 So. 2d 129, 132 (Miss. 1978). The

principle of continuing jurisdiction has long been recognized in domestic relations cases.

Covington, 459 So. 2d at 782 (citing Crum v. Upchurch, 232 Miss. 74, 98 So. 2d 117

(1957); Gresham v. Gresham, 198 Miss. 43, 21 So. 2d 414 (1945)). Miss. Code Ann. § 9-

5-87 (Rev. 2002) is the statute addressing the power of contempt of court in situations where

a party does not comply with a chancery court’s injunction, order or decree. See Covington,
459 So. 2d at 782. It provides that “the chancery court...shall have power to punish any

person for breach of injunction or any other order, decree or process of the court, by fine or

imprisonment.” Miss. Code Ann. § 9-5-87. Further, we have held that only the court

contemned has jurisdiction to punish the contemnor. Culpepper v. State, 516 So. 2d 485,

487 (Miss. 1987) (citing Kitchens v. State, 293 So. 2d 815 (Miss. 1974); Prine v. State, 143
Miss. 231, 242, 108 So. 716, 719 (1926)). Because the alleged contempt in the case at bar

was against the Prentiss County Chancery Court, it is further mandated that the Prentiss

County Chancery Court is the court of proper jurisdiction.

¶9.    The statute, Miss. Code Ann. § 93-15-105, as cited by Shannon does not change the

well-established rule that a chancery court which grants the custody of children in a divorce

                                              4
proceeding has, as between the same parties, continuing exclusive jurisdiction to modify the

decree upon changed circumstances.

¶10.   In K.M.K. v. S.L.M. ex rel. J.H., 775 So. 2d 115 (Miss. 2000), this Court reviewed

the denial of a motion to dismiss which alleged improper jurisdiction. S.L.M., by and

through her foster parents, filed an action in the Hinds County Chancery Court to terminate

the parental rights of her natural mother, K.M.K. Id. at 116. K.M.K. filed the motion to

dismiss, alleging improper jurisdiction in the Hinds County Chancery Court as the County

Court of Hinds County, sitting as the Youth Court, had already taken jurisdiction over the

child after making findings of abuse and neglect and placing S.L.M. in the home of foster

parents. Id. We held that the chancery court may not exercise jurisdiction over abused or

neglected children or any proceeding pertaining thereto over which the youth court may

exercise jurisdiction if there has been a prior proceeding in the youth court concerning the

same child. Id. at 118. In that case this Court stated:

       [O]ur holding promotes other values important to judicial administration.
       First, it will prevent forum shopping. The foster parents in this case brought
       the termination of parental rights suit in the termination of parental rights suit
       in the chancery court only after the youth court had twice refused to terminate
       the visitation rights of K.M.K. Second, our holding will prevent potentially
       conflicting orders between trial courts dealing with the same issues. Lastly,
       this holding will prevent multiple suits in different courts and promote judicial
       economy by allowing a court already familiar with the parties and situations
       to hear all petitions dealing with those same parties and situations.

Id. at 118. Joel argues the same in the case at bar. This Court must always guard against

potential “forum shopping.” Id. We are again mindful of our duty to “prevent multiple suits

in different courts and promote judicial economy” by requiring that this case remain in

Prentiss County Chancery Court which first considered custody of the child of these parties.

                                               5
Id. Equally important is this Court's role to “prevent potentially conflicting orders between

trial courts.” Id.

¶11.   The case of Reynolds v. Riddell, 253 So. 2d 834 (Miss. 1971), presented a similar

situation. In that case, this Court was presented with the issue of whether the Washington

County Chancery Court had jurisdiction to modify a decree of divorce and custody of minor

children which had been entered by the Chancery Court of Sunflower County. Id. The

Washington County Chancery Court determined that it had jurisdiction to modify the

previous decree of the Sunflower County Chancery Court. Id. This Court reversed and

stated that:

       It would seem, therefore, that the rule is well established that a chancery court
       which grants the custody of the children in a divorce proceeding has, as
       between the same parties, continuing exclusive jurisdiction to modify the
       decree upon subsequent change in circumstances.

Id. at 836. The appellee in Reynolds relied on Miss. Code Ann. §1263.5 (1942) which in

part read:

       In addition to the right to proceed under Section 2743, Mississippi Code of
       1942, as amended...the chancery court of the proper county shall have
       jurisdiction to entertain suits for the custody, care, support and maintenance
       of minor children and to hear and determine all such matters....All actions
       herein authorized may be brought in the county where the child is actually
       residing, or in the county of the residence of the party who has actual custody,
       or of the residence of the defendant.
253 So. 2d at 836.

¶12.   The statute interpreted in Reynolds has the same language as Miss. Code Ann. § 93-

15-105 in reference to the filing of the matter in the county in which the child resides. As

with the statute interpreted in Reynolds, in the case at bar we hold that the Legislature did


                                              6
not intend to create a new exception to the long established rule, but to allow filing in the

county in which the child resides only if there had never been a court taking jurisdiction in

the matter pertaining to that particular child.

                                      CONCLUSION

¶13.   We hold that Prentiss County is the proper place for Shannon to have filed the action

for contempt and for termination of parental rights. There is a well established rule that a

chancery court which grants the custody of children in a divorce proceeding has, as between

the same parties, continuing exclusive jurisdiction to modify the decree upon subsequent

changed circumstances. The language in Miss. Code Ann. § 93-15-105 allowing a litigant

to file in chancery court where the child resides applies in situations where there is not a

court already having previous continuing exclusive jurisdiction. Therefore, the Lafayette

County Chancery Court’s judgment is reversed, and this case is remanded to the court for




prompt transfer to the Prentiss County Chancery Court for further proceedings consistent

with this opinion.

¶14.   REVERSED AND REMANDED.

    PITTMAN, C.J., WALLER, COBB, DIAZ, EASLEY, CARLSON AND
GRAVES, JJ., CONCUR. McRAE, P.J., CONCURS IN RESULT ONLY.




                                                  7